Citation Nr: 0903840	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 60 percent 
for service-connected diabetes mellitus with neuropathy and 
retinopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1980 to 
November 1980 and April 1981 to April 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The veteran was scheduled for a Central Office Board hearing 
in December 2008; however, he failed to report for this 
hearing and has provided no explanation for his failure to 
report.   Therefore, his hearing request is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2004 RO rating decision continued the veteran's 
60 percent disability rating for his service-connected 
diabetes mellitus with retinopathy and neuropathy.  However, 
in December 2008 the veteran's representative stated that the 
veteran's insulin had increased since the September 2004 VA 
examination.  The Board notes that when a veteran claims that 
his condition is worse than when originally rated, and when 
the available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Olson v. Principi, 3 
Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 
281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) 

In addition, the veteran's September 2004 VA examination did 
not discuss his retinopathy and neuropathy that is associated 
with his service-connected diabetes mellitus.  The Board 
notes that the next highest rating under 38 C.F.R. § 4.119 
Diagnostic Code 7913 is a 100 percent disability rating.  In 
order for the a 100 percent disability rating to be assigned 
it required that more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

The Board therefore, finds that the RO should schedule the 
veteran for a VA examination to determine the current 
severity of his service-connected diabetes mellitus with 
retinopathy and neuropathy.  The Board notes that the VA 
examination should discuss in detail any disorder associated 
with the service-connected diabetes mellitus, including but 
not limited to retinopathy and neuropathy. 

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

In December 2008 the veteran's representative also asserted 
that there are outstanding VA treatment records.  Therefore, 
the Board finds that further development is warranted.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
the duty to assist the veteran includes obtaining all 
relevant medical records).  The VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  




Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
diabetes mellitus with retinopathy and 
neuropathy.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
clinical observations and findings should 
be reported in detail.  

The examiner should prepare a report of 
examination that details the current 
severity of the veteran's service-
connected diabetes mellitus with 
retinopathy and neuropathy, stated in 
terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

The examiner should also discuss in 
detail any disorder associated with the 
service-connected diabetes mellitus, 
including but not limited to retinopathy 
and neuropathy. 

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
It is again noted that 38 C.F.R. § 3.317 
is a very detailed regulation requiring 
such a level of specificity.  If any 
deficiencies in the examination report 
are noted, the report should be returned 
to the examiner for completion before any 
readjudication is made.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with a Statement 
of the Case (SSOC) and afford them with 
an appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




